The motion is addressed to the criticism of the instruction given to the jury defining intoxicating liquor. In the evidence the liquid is described as home brew, and witnesses who drank some of it testified that it was intoxicating. Such evidence has been held competent on many occasions. See Joyce on Intoxicating Liquors, sec. 674; Terry v. State, 44 Tex. Crim. 411. Testimony was given describing the effect produced by drinking the liquid. This was also competent. Joyce on Intoxicating Liquor, sec. 674; Taylor v. State, 44 Tex. Crim. 437; Pike v. State, 40 Tex.Crim. Rep.. The fact that the liquid in question was called "home-brew" was not conclusive against the State. The court has no judicial knowledge of the contents of home brew. Eubank v. State, 286 S.W. Rep. 234; Briggs v. State, 280 S.W. Rep. 775; Henson v. State, 280 S.W. Rep. 592. However, in the present case the proof shows that the liquid in question was intoxicating. The definition of intoxicating liquor used is not at variance with those heretofore approved by this court. See James v. State,49 Tex. Crim. 334. The definition is also in accord with Art. 673, P. C., classifying the articles which come within the purview of Art. 666, P. C.
The case of Scott v. State, 14 S.W.2d 272, is not applicable. The idea controlling in that case was that "beer" being a known intoxicant, proof that the liquid sold was"beer" discharged the burden resting upon the State to prove that the liquid was intoxicating. In the instant case the State does not rely upon the name but upon the showing of the effect and nature of the liquid.
The motion is overruled.
Overruled. *Page 638